Name: Commission Regulation (EEC) No 3127/84 of 8 November 1984 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 11 . 84 Official Journal of the European Communities No L 292/47 COMMISSION REGULATION (EEC) No 3127/84 of 8 November 1984 fixing the aid for cotton to the information at present available to the Commis ­ sion that the amount of the aid at present in force should be altered as shown in Article 1 to this Regula ­ tion, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as last amended by Regulation (EEC) No 1462/84 (2), and in particular Article 5 ( 1 ) thereof, Whereas the amount of the additional aid referred to in Article 5(1 ) of Regulation (EEC) No 2169/81 was fixed by Regulation (EEC) No 2515/84 (3), as last amended by Regulation (EEC) No 3051 /84 (4); Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2515/84 HAS ADOPTED THIS REGULATION : Article 1 The aid for unginned cotton referred to in Article 5 of Regulation (EEC) No 2169/81 shall be 33,721 ECU per 100 kilograms. Article 2 This Regulation shall enter into force on 9 November 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 November 1984. For the Commission. Poul DALSAGER Member of the Commission (') OJ No L 211 , 31 . 7. 1981 , p. 2. (2) OJ No L 142, 29. 5. 1984, p. 1 . I3) OJ No L 234, I. 9 . 1984, p. 33 . (4) OJ No L 288, 1 . 11 . 1984, p. 33